Citation Nr: 0622847	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for service 
connected degenerative joint disc disease of the lumbar spine 
with radiculopathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION


This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veteran Affairs (VA) Regional Office in 
Wichita, Kansas (RO).

Procedural history

The veteran served on active duty over three separate 
periods: (1) from July 1969 to July 1973; (2) from November 
1977 to June 1989; and from May 1994 to September 1999.  

In the October 2001 rating decision which form the basis for 
this appeal, the veteran was granted service connection for 
degenerative joint and disc disease of the lumbar spine with 
radiculopathy.  A 10 percent disability rating was assigned, 
effective 
October 1, 1999.  The veteran disagreed and appealed.  

In November 2004, the Board remanded the case to the Veterans 
Benefits Administration (VBA) for further development of the 
evidence to include physical examination of the veteran.  
This was accomplished in February 2005.  In January 2006, VBA 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings. 


FINDING OF FACT

The veteran's service-connected low back disability is 
manifested by daily low back pain, with occasional pain 
radiating to the right hip and back of the right leg, as well 
as limitation of range of motion of the lumbar spine.  
  


CONCLUSION OF LAW

The criteria for an increased rating have not been met for 
the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected low back disability.  In substance, he 
contends that the disability causes episodes of pain and some 
limitation of function.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that VBA sent the veteran a letter, 
dated February 2005, that informed him of the statutory 
requirements for a claim for an increased rating of a 
service-connected disability. Specifically, the letter stated 
that the veteran must submit proof that his "service-
connected condition has gotten worse."  Additionally, the 
veteran was specifically informed VA would assist him by 
obtaining evidence from other Federal agencies, private 
medical records, employment records or records from State and 
local governments on his behalf.  The letter stated that the 
veteran "must give us enough information about the evidence 
so that we can request if from the person or agency that has 
it."  

The February 2005 VCAA letter also informed the veteran that 
it was not necessary for him to resubmit information, and 
that "this is an opportunity [for you] to submit information 
you may have that you have not already submitted."  The 
veteran was told to submit "any evidence in your possession 
that pertains to your claim."  In essence, the veteran was 
asked to "give us everything you've got", in compliance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  The Dingess Court further held that 
38 C.F.R. §§ 5103(a) and 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of the 
veteran's disability to his military service] are not at 
issue since the RO granted service connection for the 
veteran's claimed disability.  With respect to element (4), 
degree of disability, as explained above, he has received 
proper VCAA notice as to his obligations and those of VA with 
respect to that crucial element.  Because the Board is not 
granting an increased rating for the veteran's degenerative 
disc disease, notice regarding element (5), degree of 
effective date, would be fruitless.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Finally, the veteran is represented by a representative who 
is presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The Board notes that VA examined 
the veteran in July 2001 and January 2005.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's SMR, and VA medical records pertaining to his 
claim.  A VA orthopedic examination was completed in February 
2005.  Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been offered 
ample opportunity to provide VA with evidence supporting the 
veteran's claim. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.
Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).


Specific rating criteria

As noted in the Board's November 2004 Remand, subsequent to 
the veteran's claim and during the pendency of this appeal, 
the applicable rating criteria for the spine, found at 
38 C.F.R. § 4.71a, were twice amended.  The most recent 
revision of the regulations for evaluating disabilities of 
the spine were made effective September 26, 2003.  See 68 
Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the Secretary of VA 
to do otherwise and the Secretary did so.  See VAOGCPREC 7-
2003.  

In the January 2006 SSOC, VBA complied with the Board's 
remand instructions by informing the veteran of the new 
criteria and readjudicating the claim under those criteria.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993). The Board will 
apply both the old and new versions of the criteria to the 
veteran's claim. However, the revised criteria may not be 
applied to any time period before the effective date of the 
change.  See VAOPGCPREC 3- 2000; Green v. Brown, 10 Vet. App. 
111, 117 (1997).

(i.) The former schedular criteria

Under the 2001 criteria, the veteran's service-connected low 
back disability has been evaluated by the RO under 38 C.F.R. 
§§ 4.71a, Diagnostic Code 5293 [intervertebral disc syndrome] 
and 5295 [lumbosacral strain] (2001).  

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe, recurring attacks with little intermittent 
relief.  Moderate, recurring attacks were provided a 20 
percent rating, and mild attacks were given a 10 percent 
rating.  A noncompensable rating was assigned for 
postoperative, cured intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002).

Words such as "mild", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." 
See Webster's New World Dictionary, Third College Edition 
(1988), 871.

(ii.)  The current schedular criteria

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the Spine will provide that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Analysis

Assignment of diagnostic code

The Board must first consider whether another rating code is 
"more appropriate" than the ones used by the RO.   See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The RO rated the veteran's claim using former  Diagnostic 
Codes 5293 [intervertebral disc syndrome] and 5295 
[lumbosacral strain].  The veteran's service-connected low 
back disability is manifested by daily back pain, with 
occasional pain radiating to the right hip and back of the 
right leg, as well as limitation of range of motion of the 
lumbar spine.  

After a review of the evidence pertaining to the veteran's 
service-connected low back disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is Diagnostic Code 5293 because 
there is evidence of intermittent pain attributed to lumbar 
radiculopathy as well as evidence of disk herniation.  The 
diagnosis reported in the February 2005 VA examination of the 
veteran is as follows:

Chronic low back pain with bilateral sciatica 
(right worse than left), most likely secondary to 
degenerative disk disease involving the lumbar 
spine.

Moreover, the medical evidence does not indicate that lumbar 
strain exists.  There is no symptomatology congruent with 
that described in former Diagnostic Code 5295, such as back 
spasm.  The Board thus finds that application of former 
Diagnostic Code 5295 [lumbosacral strain] is inappropriate.  

With respect to the current schedular criteria, all lumbar 
spine disabilities are rated using the same criteria.  

Schedular rating

(i)  The former criteria

The veteran's lumbar spine disability has been assigned a 10 
percent rating under former Diagnostic Code 5293.  Such 
rating contemplates mild symptoms compatible with sciatic 
neuropathy.  

Essentially, the veteran complains of intermittent lower back 
pain, primarily localized to the lumbosacral spine.  On 
occasion, the pain radiates to the right hip and posterior of 
the right leg.  The veteran states that he is able to walk 
without limit, that he avoids bending and lifting, and that 
he treats lower back pain with ibuprofen, evidently obtained 
over the counter.  He drives without significant difficulty 
and is able to perform activities of basic living without 
limitation.  

A 20 percent rating under former Diagnostic Code 5293 
requires moderate and recurring attacks.  For reasons 
expressed immediately below, the Board finds that the 
evidence does not warrant a higher rating.  

Although having no reason whatsoever to doubt the veteran's 
descriptions of his service-connected back disability, the 
Board believes that the disability is most accurately and 
objectively described as mild.  The pain appears to be 
reasonably controlled with over the counter ibuprofen.  
Significantly, the back disability does not appear to impact 
the veteran's ability to perform those tasks required for 
basic living.  The 2005 examiner noted that the veteran 
stated that he oversees the operation of a ranch.  While 
there is some limitation of range of motion, the limitation 
is slight [this will be discussed in greater detail below].  

The veteran also complains of pain intermittently radiating 
into his buttocks and lower extremities at times, worse on 
the right.  There is, however, no evidence of attacks which 
could be described as moderate and recurring.  

Taking all the evidence into consideration, the Board finds 
that the most appropriate rating under former Diagnostic Code 
5293 is 10 percent.  

(ii)  The current criteria

Under the current criteria, the veteran's back disability may 
alternatively be rated under the general rating formula for 
back disabilities or under the criteria for rating 
intervertebral disc syndrome, both set out in the law and 
regulations section above.

To obtain a disability rating higher than the currently 
assigned 10 percent under the current spine regulations as 
they pertain to range of motion, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

In July 2001, the veteran's range of motion was flexion to 90 
degrees, extension to 10 degrees, rotation to 30 degrees 
bilaterally and lateral flexion to 30 degrees bilaterally.  
In February 2005, the veteran exhibited forward flexion to 90 
degrees, extension limited to 20 degrees, normal lateral 
flexion, bilateral rotation to 35-40 degrees.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.
See 38 C.F.R. § 4.71a, Plate V (2005).  The normal combined 
range of motion is 240 degrees.  Thus, with the exception of 
somewhat limited extension, ranges of motion were normal.  
Flexion, specifically, is  to 90 degrees, or normal, which 
hardly equates to the assignment of a higher disability 
rating under the current formula.  

The veteran's most recent combined range of motion in excess 
of the 120 degrees required for the assignment of a 20 
percent rating.  Indeed, the combined range of motion is 
approximately 240, or normal.

The 2005 examiner noted that the veteran's gait was normal; 
there is no evidence that the gait is abnormal.  No 
scoliosis, reversed lordosis or abnormal kyposis is noted.  
There is no evidence of ankylosis.

In short, there is no basis for assigning a higher disability 
rating under the general formula for rating spine 
disabilities.

The formula for rating intervertebral disc syndrome likewise 
does not avail the veteran.  To obtain the next higher rating 
(20 percent) under the schedular criteria for intervertebral 
disc syndrome, the veteran would have to suffer from 
incapacitating episodes having a total duration of at least 2 
weeks but less than 
4 weeks during the past 12 months.  According to Diagnostic 
Code 5243, Note (1), an incapacitating episode is "a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  

In this case, there is no evidence that the veteran has ever 
been prescribed bed rest by a physician because of his 
intervertebral disc syndrome symptoms.  The evidence suggests 
that the veteran tolerates the pain when it occurs, treats it 
with ibuprofen and is able to walk, drive, and perform other 
tasks of everyday life.  Thus, the evidence does not show 
symptoms sufficient to trigger the criteria for a 20 percent 
disability rating.

In short, for reasons stated above the Board finds that an 
increased schedular rating may not be assigned under both the 
former or the current schedular criteria.

Esteban/Bierman considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately. See 38 C.F.R. § 4.25 (2005); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 (2005) provides 
that evaluation of the same disability under various 
diagnoses is to be avoided.

With respect to ratings under former Diagnostic Code 5293, a 
separate rating may be assigned for symptomatology such as 
bowel or bladder dysfunction, ankle jerk, or foot drop.  See 
Bierman v. Brown, 6 Vet. App. 125 (1994) [the assignment of a 
separate rating for a neurological disability may be 
appropriate when its manifestations are distinct from the 
musculoskeletal disorder].  Currently, Note (1) under the 
General Rating Formula directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

The record on appeal, however, does not contain objective 
medical evidence of significant associated neurological 
symptomatology.  Indeed, the February 2005 examiner 
specifically noted that the veteran was "negative for any 
other associated neurologic symptoms, for example bowel or 
bladder dysfunction."  Moreover, no foot drop, ankle jerk or 
other symptom of lower extremity disability was noted. 

Thus, Esteban/Bierman considerations are not for application 
in this case.
Based on the absence of significant objectively demonstrated 
neurological symptomatology, the Board finds that a separate 
rating for neurological impairment is not warranted.

Fenderson considerations

The veteran has reported that his disability has become worse 
over recent years.  The Board has no reason to doubt this.  
However, the medical evidence of record appears to support 
the proposition that symptomatology associated with the 
veteran's low back disability has not approached the level 
which would allow for the assignment of a 20 percent rating 
for any period since he filed his claim in 1999.  Based on 
the record, the Board finds that a 10 percent disability 
rating is properly assigned for the entire period.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's low back disability 
based on functional loss due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 
38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).    

The Board is unable to identify any clinical findings that 
would warrant an increased evaluation under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  In response to the Board's 
November 2004 remand, the February 2005 examiner reported 
that repetition of lateral bending and rotational movements 
did not reveal excess fatigability, incoordination or 
weakness.  Thus assignment of additional disability based on 
DeLuca factors is not warranted.

Extraschedular consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor has he presented 
evidence to support the premise, that his service-connected 
low back disability results in marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2005) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating. 

Conclusion

In conclusion, for reasons and bases expressed above, the 
Board concludes that an increased disability rating, over and 
above the currently assigned 10 percent rating, is not 
warranted for the veteran's service-connected lumbar spine 
disability.  
A preponderance of the evidence is against the veteran's 
claim, and the benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an increased disability rating for service-
connected degenerative joint disc disease of the lumbar spine 
with radiculopathy is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


